Damron, J. The claimant alleges that while on duty as an attendant at the Elgin State Hospital, he was struck in the mouth by an inmate, breaking the upper dental plate of the claimant. Thereafter, the claimant had. a new plate made at a cost of $75.00. He now files this claim for an award in the above amount to reimburse him for this expenditure contending that inasmuch as this dental plate was broken in the course of his employment for the respondent, and due to the fact that it had been the custom of the Department of Public Welfare, for several years past, to reimburse employees in, welfare institutions for the amount of costs for the replacement of glasses; that from this practice he believes the Department of Public Welfare should assume the responsibility of his broken dental plate. The respondent files its motion to dismiss for the reason that a cause of action is not stated in the complaint and that it being a claim for damages to personal property, caused by a third party, the claim is not compensable under the Workmen’s Compensation Act and therefore respondent insists that this claim should be dismissed. Damages for injury to personal property cannot be recovered under the provisions of the Workmen’s Compensation Act. In Mowery vs. State, 11 C. C. R. 18 was a claim filed to recover from the respondent for glasses which were broken during the course of his employment for respondent. In dismissing this claim on motion of the Attorney General, the Court said, “There is no law in this State making respondent liable tor damage to the personal property of an employee, where such damage is caused by the wrongful act of a third person, and consequently the motion of the Attorney General to strike must be sustained.” The motion to dismiss this complaint is therefore granted. Complaint dismissed.